Citation Nr: 9917058	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  99 - 04 826	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date prior to June 9, 1997, for 
the grant of service connection for a left (minor) ulnar 
neuropathy.  



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from July 1993 to April 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran served on active duty from July 1993 to April 
1995.

2.  The veteran's original claim for VA disability 
compensation benefits for a back disability was received at 
the RO on April 17, 1995.

3.  The veteran's initial claim for service connection for a 
left ulnar neuropathy was received at the RO on June 9, 1997.

4.  A rating decision of December 1997 granted service 
connection for a left (minor) ulnar neuropathy, effective 
June 9, 1997.

5.  The claim for an effective date prior to June 9, 1997 for 
the grant of service connection for a left (minor) ulnar 
neuropathy lacks legal merit.  


CONCLUSION OF LAW

The claim for an effective date prior to June 9, 1997 for the 
grant of service connection for a left (minor) ulnar 
neuropathy is legally insufficient.  38 U.S.C.A. §§ 1110, 
5110(a), 5107(a) (West 1991 & Supp. 1998);  38 C.F.R. § 3.400 
(1998);  Sabonis v. Brown,  6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an Effective Date Prior to June 9, 1997, for 
the Grant of Service Connection for a Left (Minor) Ulnar 
Neuropathy

The appellant contends that the RO erred in failing to assign 
an effective date prior to June 9, 1997 for the grant of 
service connection for a left (minor) ulnar neuropathy.  It 
is contended that he did not claim service connection for his 
left ulnar neuropathy at the time he left service because he 
was given a medical discharge; that he therefore had no input 
or control over what information appeared in his application 
for VA disability compensation benefits; and that had he been 
able, he would have claimed service-connection for a left 
ulnar neuropathy at that time.  It is further contended that, 
although the veteran never claimed service connection for 
left ulnar neuropathy prior to June 9, 1997, he never claimed 
service connection for his back condition, either, but that 
condition was granted service connection from the day 
following service separation.  It is further contended that 
the veteran never saw a Veteran's Application for 
Compensation or Pension at the time he left service.

As a preliminary matter, the Board finds that the veteran 
lacks entitlement under the law to an effective date prior to 
June 9, 1997 for the grant of service connection for a left 
(minor) ulnar neuropathy.  Sabonis v. Brown,  6 Vet. App. 426 
(1994).  In  Sabonis, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases in which the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  

I.  Factual and Procedural History

The service medical records show that while stationed in 
Germany on April 21, 1994, the veteran sustained injuries to 
the low back and cervical spine in a motor vehicle accident.  
He continued to complain of low back and cervical pain 
despite ongoing treatment, and was found to have residual 
disability which included a left ulnar neuropathy.  He was 
given an honorable discharge due to disability, with 
severance pay, effective April 7, 1995.  

The record shows that the veteran's original application for 
VA disability compensation benefits (VA Form 21-526e), dated 
April 7, 1995, was received at the RO on April 17, 1995.  
That document sought service connection for "left chronic 
mild L5S1, radiculopathy chronic back pain/ November 13, 1994 
1 April 1994.  Chronic musculoskeletal back pain."  Further, 
that application bore a certification above the veteran's 
signature affirming that the statements contained therein 
were true and complete to the best of his knowledge and 
belief.  A rating decision of April 1995 granted service 
connection for a low back strain, evaluated as 10 percent 
disabling from April 8, 1995, the day following the date of 
service separation.  The veteran was notified of that action 
by RO letter dated April 24, 1995.

On May 2, 1995, the veteran submitted a Medical Evaluation 
Board Summary Addendum, dated on November 2, 1994, showing a 
clinical assessment of chronic pain syndrome (i.e., chronic 
low back pain with behavior changes); possible chronic mild 
left L5 radiculopathy; and ulnar neuropathy at the left 
elbow, together with a copy of a Physical Evaluation Board 
proceeding, held in December 1994, showing that the Physical 
Evaluation Board had determined that he was unfit for further 
service due to chronic low back pain with chronic mild left 
L5 radiculopathy, evaluated as 10 percent disabling.  A 
rating decision of May 1995 determined that a rating in 
excess of 10 percent for a low back strain was not warranted, 
and the veteran was notified of that decision by RO letter 
dated May 20, 1995.  The veteran did not appeal either of 
those determinations, and those decisions became final after 
one year.  

A Statement in Support of Claim (VA Form 21-4138) from the 
veteran was received at the RO on June 9, 1997.  That 
document sought a rating in excess of 10 percent for his 
service-connected low back strain, and asserted that in his 
original claim he had requested consideration for a pinched 
nerve in his left elbow.  He stated that he had not received 
an evaluation for that disability, and requested evaluation 
of his claim for a pinched nerve.  A VA examination of the 
veteran, conducted in September 1997, disclosed, in pertinent 
part, a traumatic peripheral neuropathy, left arm, with 
diminished sensory and motor function.  A rating decision of 
December 1997 granted service connection for a left (minor) 
ulnar neuropathy, evaluated as 10 percent disabling, 
effective June 9, 1997, the date of receipt of the veteran's 
claim for that disability.  The veteran appealed, seeking an 
effective date prior to June 9, 1997 for the grant of service 
connection for a left (minor) ulnar neuropathy.  

II.  Analysis

Governing law and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1998);  38 C.F.R. § 3.400 (1998).

The effective date of an award of disability compensation 
based on direct service connection will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  Separation from 
service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  38 
U.S.C.A. § 5110(a) (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.400(b)(2)(i) (1998).

The Board is bound by the regulations of the Department, 
instructions of the Secretary of Veterans Affairs, precedent 
opinions of the chief legal officer of VA, and precedent 
opinions of the Court.  38 U.S.C.A. § 7104 (West 1991).  The 
effective dates of awards of VA disability compensation 
benefits based upon a reopened claim, as in the instant 
appeal, are controlled solely by the above-cited law and 
regulations.  As the veteran's initial claim for service 
connection for a left ulnar neuropathy was not received 
within 1 year after separation from service, the earliest 
possible date of award for that disability is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  In this particular case, the date of 
receipt of his claim is June 9, 1997, and that is the proper 
effective date of award of service connection for that 
disability under applicable law and regulations. 

The Board has considered the veteran's contentions that he 
never saw a Veteran's Application for Compensation or Pension 
(VA Form 21-526e) at the time he left service; that he did 
not claim service connection for his left ulnar neuropathy at 
the time he left service because he was given a medical 
discharge; that he therefore had no input or control over 
what information appeared in the application for VA 
disability compensation benefits; and that had he been able, 
he would have claimed service-connection for a left ulnar 
neuropathy at that time.  However, the Board's review of the 
veteran's original application for VA disability compensation 
benefits, VA Form 21-526e, dated April 7, 1995 and received 
at the RO on April 17, 1995, bore a certification above the 
veteran's signature affirming that the statements contained 
therein were true and complete to the best of his knowledge 
and belief.  The Board is entitled to rely upon that 
certification signed by the veteran.  Further, the Board 
notes that the veteran signed and submitted VA Form 21-4142, 
Authorization for Release of Information, on those same 
dates, identifying his treating physician at Lanstuhl Army 
Medical Center, Lanstuhl, Germany, and authorizing his 
release of information concerning the veteran's medical 
treatment.  According, the Board finds that the veteran's 
contentions, as cited above, are not supported by the 
evidentiary record.  

It is further contended that, although the veteran never 
claimed service connection for left ulnar neuropathy prior to 
June 9, 1997, he never claimed service connection for his 
back condition, either, but that his back condition was 
granted service connection from the day following service 
separation.  In fact, his original claim for VA disability 
compensation benefits identified the disability for which 
compensation was sought as "left chronic mild L5S1, 
radiculopathy chronic back pain/ November 13, 1994 1 April 
1994.  Chronic musculoskeletal back pain."  As that 
application was received within the year following service 
separation and specifically identified the back disability 
for which service connection was sought, service connection 
for a back disability was granted from the day following 
service separation. 

Based upon the foregoing, the Board finds that the veteran's 
claim for an effective date prior to June 9, 1997 for the 
grant of service connection for a left (minor) ulnar 
neuropathy is legally insufficient.  Sabonis, id.


ORDER

The claim for an effective date prior to June 9, 1997 for the 
grant of service connection for a left (minor) ulnar 
neuropathy is denied.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

